department of the treasury internal_revenue_service washington d c date number release date cc intl br1 wta-n-103742-00 uilc internal_revenue_service national_office technical assistance memorandum for group manager tax_treaty group op in i t lb from elizabeth u karzon branch chief cc intl br1 subject certification of limited_liability companies this technical assistance responds to your memorandum of date in which you requested the views of the office of the associate chief_counsel international in connection with a question posed to you by the certification unit of the philadelphia service_center psc issue whether the psc may certify that a single-owner limited_liability_company llc that is disregarded for federal_income_tax purposes as an entity separate from its owner is a resident_of_the_united_states that is therefore entitled to benefits under a bilateral income_tax treaty to which the united_states is a party conclusion because a single-owner llc that is disregarded as an entity separate from its owner is not a person nor is it liable to tax the psc may not certify that the llc is a resident_of_the_united_states however the psc may certify that the single owner of the llc is a resident_of_the_united_states which should suffice to establish that income derived by the llc in the treaty country is being derived by a resident_of_the_united_states and is entitled to treaty benefits wta-n-103742-00 facts the bilateral income_tax treaties to which the united_states is a party generally provide reduced withholding rates and other treaty benefits only to residents of the united_states or residents of the other country that is a party to the treaty our treaty partners often require u s persons who wish to claim benefits under a treaty to obtain certification from the irs that they are residents of the united_states requests for treaty certification are processed by the psc where appropriate the psc certifies on a form_6166 that to the best of its knowledge the person requesting certification is a resident_of_the_united_states see i r m part i handbook see also publication the psc has procedures in place for certifying that entities that are treated as corporations or partnerships for federal_income_tax purposes are residents of the united_states single-owner llcs that are disregarded as entities separate from their owners for u s federal_income_tax purposes are typically not disregarded by our treaty partners for purposes of their tax systems when such an llc receives income from a treaty country our treaty partners may view the income as being derived by the llc itself and not by its single owner accordingly some of our treaty partners assume that their domestic tax law classification of the entity requires that for treaty purposes the llc certify that it is a resident_of_the_united_states the psc has requested advice as to how to handle these requests for certification law and analysis pursuant to sec_301_7701-3 an llc with a single owner can elect to be classified for federal_income_tax purposes as an association and thus a corporation or to be disregarded as an entity separate from its owner it may not elect to be classified as a partnership a default rule provides that a single-owner llc that fails to make an election will be disregarded as an entity separate from its owner sec_301 b ii if a single-owner llc is disregarded its activities are treated in the same manner as a sole_proprietorship branch or division of the owner sec_301 a the income of an llc that is disregarded for federal_income_tax purposes is included on the federal_income_tax return of the llc’s single owner under the bilateral income_tax treaties to which the united_states is a party a resident_of_the_united_states must first be a person thus the united_states model_income_tax_convention provides that the term resident of a contracting state means any person who under the laws of that state is liable to tax therein by reason of his domicile residence citizenship place of management wta-n-103742-00 place of incorporation or any other criterion of a similar nature u s model art under the u s model the term person includes an individual an estate a_trust a partnership a company and any other body of persons see u s model art a as noted above because single-owner llcs are disregarded as entities separate from their owners for federal_income_tax purposes they are not persons for purposes of u s income_tax treaties further because the income of a single- owner llc is taxable in the hands of the single owner and not in the hands of the llc the llc even if it were a disregarded person is not liable to tax within the meaning of our u s income_tax treaties thus the psc cannot certify that the llc is a resident_of_the_united_states however the psc can certify that the single owner of the disregarded llc is a resident_of_the_united_states in our view such certification suffices to establish that for income_tax treaty purposes the income derived by the llc from the treaty country is being derived by a resident_of_the_united_states the single owner of the llc see temp sec_1_894-1t d we recommend that procedures be developed for certifying that the single owner of a disregarded llc or of any other single-owner entity that is disregarded for federal_income_tax purposes pursuant to sec_301_7701-3 is a resident_of_the_united_states and that therefore any income derived by the disregarded llc should be considered to be derived by a resident_of_the_united_states an explanatory statement should be prepared for our treaty partners and an announcement should be published in the internal_revenue_bulletin please call if you have any further questions elizabeth u karzon branch chief cc intl br1
